Citation Nr: 0105281	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether an April 1950 RO decision was based on clear and 
unmistakable error (CUE) in failing to assign a rating 
greater than 10 percent for service-connected residuals of a 
gunshot wound to the left thigh and left buttock.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1941 to September 
1945 and from October 1946 to October 1949.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision denying a claim that there 
was CUE in an April 1950 RO rating decision in failing to 
assign more than a 10 percent rating for service-connected 
residuals of a gunshot wound to the left thigh and left 
buttock.


FINDINGS OF FACT

1.  An unappealed April 1950 RO rating decision assigned a 10 
percent rating for residuals of a gunshot wound to the left 
thigh and left buttock.

2.  The April 1950 RO decision was reasonably supported by 
the evidence then of record and controlling legal authority, 
and the decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the April 1950 RO decision that assigned 
a 10 percent rating for residuals of a gunshot wound to the 
left thigh and buttock.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran first had active duty in the Army from July 1941 
to September 1945.

His service medical records from this period of service show 
that in January 1942 he sustained a perforating wound when he 
was accidentally shot in the left thigh by a soldier who was 
sitting next to him and cleaning a .45 caliber pistol.  The 
round entered the left anterior mid thigh, came to the 
surface at the left posterior upper thigh, and proceeded 
superiorly into the left buttock.  There was a foreign body, 
the bullet, at the inferior surface of the left ischium.  The 
ramus of the left ischium was fractured and the bullet lodged 
in the ischium.  The entrance wound in the left anterior 
thigh was 1 cm, and the exit wound under the left buttock was 
6 by 2 cm.  The wounds were variously described as moderate 
or moderately severe.  The veteran was hospitalized and the 
wounds were debrided; the bullet was not removed.  He was 
returned to duty, improved, in February 1942.

March 1942 service medical records show that the veteran was 
briefly hospitalized with complaints of left thigh pain.  A 
neurologic examination was negative and the examiner opined 
that the gunshot wound did not involve nerves.  The diagnosis 
was mild psychoneurosis, and the veteran was returned to 
duty.

A September 1945 separation examination noted the history of 
a bullet wound at the left hip.  On objective examination of 
the skin, it was noted that there was a 2 cm scar on the left 
lateral thigh, with skin adherent but no muscle loss, and a 
2-by-11/2 inch scar on the "right" posterior thigh, with skin 
adherent and no muscle loss.  On objective examination for 
musculoskeletal defects, the examiner indicated that there 
were no objective findings, although the veteran related 
complaints of pain when seated on a hard surface and when 
walking two or three miles.

In September 1945, the veteran claimed service connection for 
a left hip bullet wound.

In an October 1945 decision, the RO granted service 
connection for a gunshot wound to the left mid thigh, through 
the upper thigh, and into the left buttock, Muscle Group XVI.  
A 10 percent evaluation was assigned under the 1933 rating 
schedule.

The veteran had a second period of active duty from October 
1946 to October 1949. (VA compensation for the gunshot wound 
residuals was suspended during this second period of 
service.)

At the October 1946 enlistment examination for this second 
period of service, the veteran gave a history of a fractured 
left pelvis from the bullet wound, with the bullet still 
lodged in the hip; he denied complications.  Objective 
examination noted no musculoskeletal defects, and there were 
two scars on the lateral aspect of the left thigh and 
buttock.  It was remarked that range of motion of the left 
hip was normal and that the bullet was in the inferior ramus 
securely and placed so that bone overlay it on all sides.  It 
was noted there were no complications and the wound was not 
considered disabling.

The history of the gunshot wound, with fractured pelvis, was 
again noted at an October 1949 service separation 
examination.  There was a 11/2 inch circular scar on the outer 
aspect of the left thigh and a 2 inch stellate scar on the 
posterior surface just below the gluteal fold.  Both scars 
were well healed and not disabling.  Boxes were marked to 
indicate no significant abnormalities of the extremities 
(bones, joints, and muscles) and gait.

In October 1949, the veteran requested that the VA resume 
compensation, which had been suspended during his second 
period of service, for the gunshot wound residuals.

The above summarized evidence was on file when an April 1950 
RO rating decision resumed a 10 percent rating for the 
service-connected gunshot wound to the left mid thigh, 
through the upper thigh, and into the left buttock, Muscle 
Group XVI.  The rating decision indicates that the evaluation 
was being assigned under Diagnostic Code 5316 of the 1945 
Schedule for Rating Disabilities.  

In a May 1950 letter, the RO informed the veteran of this 
rating action and advised him of his appellate rights.  He 
did not appeal.

Additional evidence related to the gunshot wound residuals 
was received in later years, including VA examinations and 
treatment records.

A February 1975 RO rating decision granting an increased 
rating to 30 percent for residuals of a gunshot wound to the 
left mid thigh, Muscle Group XVI, Code 5316, effective June 
1974.  Later RO and Board decisions denied increased ratings.

In an October 1998 memorandum, the veteran's representative 
asserted there was CUE in the April 1950 RO rating decision 
in failing to assign more than a 10 percent rating for the 
gunshot wound.  He asserted that the error committed was 
rating the injury only under Muscle Group XVI, and that 
service records showed that the posterior thigh group, Muscle 
Group XIII, and the anterior thigh group, Muscle Group XIV, 
were also involved and warranted separate evaluations for 
each muscle group.  He said that, since the wounds were 
through and through, they should have been classified as 
moderate for each muscle group, warranting a 10 percent 
rating under Code 5313, a 10 percent rating under Code 5314, 
and a 10 percent rating under Code 5316.

An October 1999 RO decision denied the CUE claim, and this 
appeal ensued.

Analysis

The April 1950 RO rating decision assigned a 10 percent 
evaluation for residuals of a gunshot wound to the left mid 
thigh, through the upper thigh, and into the left buttock, 
Muscle Group XVI, citing Diagnostic Code 5316.  The April 
1950 RO decision was not appealed and thus is considered a 
final decision unless it is based on CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  The veteran now contends that 
the April 1950 RO decision was based on such error because 
other muscle groups were injured by the gunshot wound but the 
decision failed to assign evaluations for those muscle 
groups.  Years after the April 1950 RO decision, the gunshot 
wound residuals were rated 30 percent, and the veteran is 
pursuing his CUE claim in an effort to obtain an earlier 
effective date for the current rating.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion with which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, it must 
be shown that the correct facts, as they were known at the 
time, were not before the adjudicator (disagreement as to how 
the facts should have been weighed will not suffice) or the 
law in effect at the time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 
12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  For the purpose of authorizing benefits, 
revision of a decision because of CUE has the same effect as 
if the correct decision had been made on the date of the one 
revised.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The April 1950 RO rating decision assigned a 10 percent 
rating for the left thigh/buttock gunshot wound residuals 
under Code 5316 for Muscle Group XVI.  The veteran's 
representative argues that an additional 10 percent rating 
should have been assigned under Code 5313 for Muscle Group 
XIII and an additional 10 percent rating should have been 
assigned under Code 5314 for Muscle Group XIV.

The RO's 1950 rating decision was based on the 1945 Schedule 
for Rating Disabilities which, at the time of the 1950 rating 
decision, provided that injuries to Muscle Group XVI (pelvic 
girdle group, Code 5316), Muscle Group XIII (posterior thigh 
group, Code 5313), and Muscle Group XIV (anterior thigh 
group, Code 5314), were rated 0 percent when slight, 10 
percent when moderate, 30 percent when moderately severe, and 
40 percent when severe.  The Rating Schedule, at the time of 
the 1950 RO decision, contained a number of guidelines for 
rating muscle injuries.  For example, Paragraph 15 of the 
Rating Schedule noted that the four grades of muscle injuries 
(slight, moderate, moderately severe, and severe) for the 
muscle groups were based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue, and impairment of coordination).  
Paragraph 16 of the Rating Schedule set forth principles of 
combined ratings for muscle injuries, including that muscle 
injuries in the same anatomical region (such as the pelvic 
girdle and thigh) were not to be combined, but instead the 
rating for the major group affected was to be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.

At the time of the 1950 RO rating decision, Paragraph 17 of 
the Rating Schedule (which was later renumbered and published 
in 38 C.F.R. § 4.56) set forth "factors to be considered" 
in establishing the degree of disability of a muscle injury, 
and the regulation described type of injury, history and 
complaint, and objective findings which were typical of 
slight, moderate, moderately severe, and severe muscle 
injury.  For example, Paragraph 17 of the Rating Schedule 
noted, under the category of type of injury in a moderate 
muscle disability, that a through and through or deep 
penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment is to be 
considered as of at least moderate degree.  While the 
"factors to be considered" paragraph of the Rating Schedule 
provides guidance on classifying a muscle injury as 
"moderate," "moderately severe," etc., the mere existence 
of one element in one of the categories (e.g., a history of 
wound debridement, as listed in the "moderately severe" 
category) does not mandate that the muscle injury will be 
classified in that category; rather, the adjudicator has to 
consider all factors and make a determination based on the 
facts of a particular case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993) (finding no CUE in a muscle injury rating 
case).

Medical evidence available at the time of the 1950 RO rating 
decision consisted of service medical records.  The records 
showed that in 1942, during the veteran's first period of 
service, he was shot with a .45 caliber bullet which entered 
the left anterior thigh, coming to the surface at the left 
posterior upper thigh, and proceeding superiorly into the 
left buttock.  The ramus of the left ischium was fractured 
and the bullet lodged in the ischium.  The wounds were 
debrided and the bullet was not removed.  The veteran was 
then returned to duty.  Subsequent medical records from the 
veteran's first period of service, which ended in 1945, and 
from his second period of service, from 1946 to 1949, show 
residual scars from the gunshot wound injury, but these 
records show no muscle or nerve damage and indicate no 
functional impairment.

The medical records at the time of the 1950 RO decision did 
not specifically give the anatomical name or names of muscles 
injured by the left thigh/buttock gunshot wound, nor did the 
medical records identify the number or numbers of the muscle 
group or groups involved.  Compare Myler v. Derwinski, 1 Vet. 
App. 571 (1991) (finding CUE in a muscle injury rating in 
which a VA examination at the time of an RO decision clearly 
showed moderate injury to two separate muscle groups, 
requiring elevation of the rating to the next higher level of 
moderately severe).  Moreover, a through and through bullet 
wound that does not involve actual damage to muscle tissue 
does not qualify as a moderate muscle injury.  See Beyrle v. 
Brown, 9 Vet. App. 377 (1996) (finding no CUE in particular 
rating decisions where, at the time of those decisions, 
medical evidence did not indicate that a through and through 
bullet wound actually damaged muscle tissue).

The evidence available to the RO in 1950 did not compel a 
conclusion, to which reasonable minds could not differ, that 
there was (as is now alleged in the CUE claim) actual 
moderate muscle tissue injury (see Beyrle, supra) to three 
(or even two) muscle groups.  There was then no medical 
evidence identifying, by anatomical name(s) or muscle group 
number(s), the muscle(s) involved in the gunshot wound, and 
the medical evidence at the time showed scars but no residual 
muscle damage or functional impairment from the gunshot 
wound.  One reasonable interpretation of the evidence at that 
time was that there was only moderate injury to Muscle Group 
XVI, warranting the 10 percent rating assigned under Code 
5316, and that there was no (or only slight) muscle tissue 
injury to other muscle groups.  Medical records from after 
the 1950 RO rating decision, shedding light on the extent of 
the gunshot wound injury, may not be used to prove CUE in 
that rating decision.

Based on the evidence available at the time of the 1950 RO 
rating decision, and then existing legal authority, the Board 
finds there was no undebatable error of fact or law in the RO 
not assigning a rating greater than 10 percent for residuals 
of the gunshot wound.  Thus the Board finds the 1950 RO 
decision was not based on CUE, and the CUE claim must be 
denied.


ORDER

The claim that there was CUE in an April 1950 RO rating 
decision, for failing to assign a rating greater than 10 
percent for service-connected residuals of a gunshot wound to 
the left thigh and left buttock, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

